Citation Nr: 0528418	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
November 1982 and September 1983 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for schizophrenia, finding 
that the veteran had not submitted new and material evidence 
to reopen his claim.  The veteran requested an RO hearing on 
his VA-Form 9, but revoked the request in July 2003.  

In November 2004, the Board, in effect, reopened this case 
and remanded it to the RO for de novo review.  This 
subsequently was accomplished; and this case is properly 
before the Board.

As the Board noted in its November 2004 remand, the veteran 
apparently filed a notice of disagreement regarding the issue 
of service connection for organic brain syndrome as the 
result of head trauma, which the RO denied separately from 
the psychiatric disorder.  This issue is referred to the RO.


FINDINGS OF FACT

1.  A psychiatric disorder clearly and unmistakably existed 
prior to the veteran's entry into active service.

2.  The medical evidence does not clearly and unmistakably 
show that the veteran's pre-service psychiatric disorder 
underwent a permanent increase in severity during service.

3.  The competent medical evidence of record shows that 
although the veteran's pre-service psychiatric disorder 
underwent an increase in severity during service, it was not 
beyond the natural progress of the disease.


CONCLUSION OF LAW

A psychiatric disorder preexisted service and was not 
aggravated therein. 38 U.S.C.A. §§ 1111, 1131, 1132, 1153, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a July 2001 VA letter, prior to 
the March 2002 rating decision.  The veteran was notified of 
the evidence necessary to reopen a claim of service 
connection for a psychiatric disorder based on new and 
material evidence, as well as the evidence necessary to 
substantiate the claim on the merits.  The RO also notified 
the veteran of the responsibilities of VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA of any other evidence he considered relevant to his 
claim for service connection for a psychiatric disorder, so 
that VA could help by getting that evidence.

In the March 2002 rating decision, the January 2003 statement 
of the case, and the September 2003 and April 2005 
supplemental statements of the case, the RO notified the 
veteran of the laws and regulations pertaining to service 
connection and reopening claims based on new and material 
evidence, and provided a detailed explanation why service 
connection was not warranted for a psychiatric disorder under 
the applicable laws and regulations based on the evidence 
provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, private medical records dated from February 1969 to 
September 1979, and VA medical records dated from November 
1984 to August 2002.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in August 2003, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a claim of service connection for a 
psychiatric disorder in July 2001.  The veteran's 
representative specifically claimed a psychiatric disorder as 
a result of head trauma suffered during a February 1984 auto 
accident in service.  He noted that prior to the auto 
accident, the veteran was considered fit for duty.  In August 
2002, the veteran stated that he did not recover after 
discharge, and presently had schizophrenia, and that he had 
been unable to work for 10 years.  In another August 2002 
statement, the veteran's representative indicated that 
although the veteran had a pre-service schizophrenia 
condition, he was determined to be fit for military service 
in 1983 when he joined the U.S. Army.  He also noted that the 
1984 auto accident left the veteran with head trauma that he 
and the veteran believed was a major factor in the worsening 
of his schizophrenia condition.  In sum, the veteran contends 
that he has a current psychiatric disorder directly related 
to service, or at least aggravated by service, thus entitling 
him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004), and applies to claims, 
which were pending on or filed after May 4, 2005.  As the 
veteran's case was pending as of that date, the amendment 
applies.

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
"it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.'" Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003).  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Initially, the evidence shows a current diagnosis of a 
psychiatric disorder.

A November 1984 VA consultation report shows an assessment 
suggesting schizophrenic disorder, paranoid type, based on 
the current psychiatric examination, coupled with the 
available history.

A March 1986 emergency room note shows a diagnosis of organic 
personality syndrome with atypical psychosis.  The examiner 
noted that the veteran presented to the emergency room with a 
history of depression, delusions, organic delusional syndrome 
and suicidal ideation.  An October 1986 VA medical record 
shows a confirmation of a previous diagnosis of organic 
personality syndrome with atypical psychosis.

In December 1988, a VA psychiatric medical record shows the 
veteran had struggled with depressive, and at times, 
psychotic symptoms over the last two years.  The current 
diagnosis was probably schizoaffective disorder.

A May 1990 VA psychiatric medical record shows a diagnosis of 
schizophrenia with substantial residual symptoms.

An April 1999 VA psychiatric medical record shows an 
impression of schizoaffective disorder.

A September 2000 VA progress note indicates chronic 
schizoaffective disorder.  The same diagnosis was continued 
in progress notes dated from September 2000 to August 2002.

In August 2003, a VA examination report shows an impression 
of schizoaffective disorder, long-standing.

The next issue is whether there is evidence of an in-service 
incurrence or aggravation of a pre-service psychiatric 
disorder.

Although the veteran did not report any previous psychiatric 
disorders at the time of enlistment in March 1982, other 
evidence indicates multiple findings of a psychiatric 
disorder existing prior to service.

A February 1969 State hospital record shows a diagnosis of 
schizophrenia, latent type at age 14.  The stress was noted 
as broken home; and the predisposition included schizophrenic 
mother.  His impairment was found to be moderate.  The 
examiner noted that he had previously been evaluated at a 
local county mental health clinic where the psychologist 
found that under certain circumstances he might become either 
suicidal or homicidal.  On interview, he reluctantly 
indicated that what precipitated him coming to the State 
hospital was that a man had molested him.  He also noted that 
he had stolen a car, wrecked it, was unconscious for two 
weeks and hospitalized for two and a half months beginning in 
July 1968.  On mental status examination, the examiner found 
he had a simple, childlike reasoning more befitting a 6-year 
old.  He denied hallucinations, and there was no paranoid 
trend or delusion material found.

A March 4, 1969 State hospital psychological evaluation shows 
an assessment of probably a borderline psychotic, who was 
immature, unpredictable, impulsive, and had a tendency to 
act-out.

A March 7, 1969 State hospital discharge summary notes that 
he was sent to the State hospital by order of the County 
Probate Court.  The examiner noted that his problems began 
after a severe automobile accident in July 1968, in which he 
received a skull fracture.  It was noted that the automobile 
was stolen and that after he was released from the hospital 
he stole cars again.  Reportedly, prior to the accident, he 
had received fairly good grades, but since then, they had 
deteriorated, although he had reported to the contrary.  On 
mental status examination, no evidence of psychosis was 
found, only slowness of thinking, loneliness, suggestibility, 
dullness of intellect (like borderline), and defective 
judgment.  There were hints of conflict at home, and 
particularly about his mother, which the examiner inferred 
from what he did not say and from how he said what little was 
pulled from him.  It was noted that his mother had been a 
patient there and carried the diagnosis of paranoid 
schizophrenia and that he had been living with his father and 
stepmother.  The staff diagnosis was schizophrenia, latent 
type.

In May 1975, a State hospital clinical record notes that he 
was admitted as a voluntary patient in March 1975, having 
been referred from a county mental health center for being 
psychotic and delusional.  He reportedly was unkempt and 
restless and vocalized such things as Jesus living in his 
body, having a protective ray shielding him, and various 
other delusions of a religious nature.  The examiner noted a 
past history of being unstable and a frequent drug user, and 
a history of numerous acts of delinquency, which resulted in 
him being sent to the Youth Services Center on two different 
occasions.  The examiner found that most of his problems were 
related to his schizophrenia and drug abuse.  The examiner 
also noted that he had little insight into his problems and 
continued to vocalize religious ideation throughout the 
period of his hospitalization.  During the course of 
hospitalization he improved and was not psychotic at the time 
he left the hospital, although he was still somewhat 
delusional and had inappropriate religious ideation.  The 
diagnosis on release was schizophrenia, paranoid type.

An October 1976 State hospital clinical record shows 
readmission to the hospital in September 1976 on a limited 
order evaluation per a judge.  He reportedly had attempted to 
purchase a stereo with an invalid charge card.  He was 
hostile and delusional on admission, but became more relaxed, 
his thinking more organized, and he responded to medication.  
He admitted to use of prescribed and nonprescribed drugs.  
The examiner noted that after he was released by the court, 
he came back to the hospital during the noon hour, when other 
residents had gone to lunch, saying he had forgotten his 
coat, and hurried to another young resident's room, stealing 
his coat.  The diagnosis on release was schizophrenia, 
chronic undifferentiated type.  He was discharged to the 
police department.

A September 1979 State hospital clinical record shows a past 
history of thought disorder and admission into small group 
treatment.  The examiner noted that he had made progress and 
reached maximum hospital benefit in terms of his thought 
disorder, in that he was much less guarded and defensive, and 
was able to express his thoughts in a clear, effective 
manner.  His affect and mannerisms also were noted to be much 
more appropriate.  Upon release, his diagnosis was 
schizophrenia, chronic undifferentiated.

Although upon enlistment, there were no findings of a pre-
existing psychiatric disorder reported, the State hospital 
records dated from February 1969 to September 1979 showing an 
ongoing diagnosis of schizophrenia constitute clear and 
unmistakable evidence rebutting the presumption of soundness 
at the time of entry into service.  See 38 C.F.R. § 3.304(b).  

As such, the Board must determine whether service connection 
can be granted on the basis that the preexisting back 
disability was aggravated by service.  Specifically, the 
Board must determine whether there is clear and unmistakable 
evidence that the veteran's pre-existing psychiatric disorder 
was not aggravated by service.  See Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 1111 
(emphasis added)); see VAOGCPREC 3- 2003 (July 16, 2003); see 
generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003).

The service medical records include a September 1982 report 
that the veteran was seen for depression since the previous 
night.  The veteran stated that he was having problems 
adjusting to the Army and had family problems, in that his 
wife just had a baby and he wanted to go home.  He also noted 
fatigue.  The assessment was depression.

A February 1984 medical record shows a motor vehicle accident 
with abrasions to the head.

An April 1984 medical record shows the veteran's reports that 
he spun off the road and does not remember anything specific 
from the accident until arriving at the VA hospital.

An April 1984 clinical record shows complaints of a nervous 
breakdown because of the Army and his girlfriend.  The report 
notes that the veteran had shaved his legs, left arm, neck, 
and shoulders and went to work where he started laughing at 
people because they were making remarks to him.  After lunch, 
he did not go back to work and was brought to the clinic by 
one of his sergeants.

On April 9, 1984, a medical record shows the veteran was 
referred for a psychological evaluation and treatment because 
of idiosyncratic logic, strange behavior, and possible 
delusions.  He reportedly asserted that he had one arm shaved 
off to confront evil and battle with Satan.  The impression 
was atypical psychosis.  The examiner noted separately that 
he also had rambling speech, warranting further observation 
on an in-patient basis.

An April 10, 1984 medical record cites a nursing note that 
the veteran had become increasingly agitated and delusional 
(hyperreligious and inappropriate) culminating that morning.  
Per nurse's report, there was no more doubt about the 
veteran's psychosis.

Another April 10, 1984 medical record shows a friend from 
church called and said the veteran had been staying with them 
since his auto accident and that he seemed all right before 
the accident, but had been emotionally upset since then, 
walking all the time, quiet, humble, and talking to himself 
in riddle.

An April 11, 1984 medical record indicates that the veteran 
remains overtly psychotic and somewhat difficult to manage.  
It was noted that he required restraints most of the day 
yesterday and remained hyperreligious and inappropriate.  He 
also was reportedly guarded in conversation.  A separate note 
on April 11, 1984 shows group therapy was initiated.

Outpatient psychiatric treatment reports dated from April 
1984 to September 1984 show an ongoing primary diagnosis of 
atypical psychosis.

A May 1984 medical record shows the veteran's wife called and 
stated that in the past her husband had threatened to kill 
her and the children and everyone else in the family and that 
she wanted no further contact with him.

July 1984 medical records indicate that the veteran allegedly 
sexually assaulted another female patient.  He was restricted 
to the ward unless accompanied by staff.

A July 24, 1984 medical record recounts that the veteran was 
admitted in April 1984 for bizarre psychotic behavior and was 
acutely mentally ill at that time and that his medical 
diagnosis was organic delusional syndrome, improved, but not 
recovered.  The examiner noted he was being medically boarded 
out of military service with this diagnosis and that this 
type of illness would cause all kinds of irrational and 
inappropriate behavior, including sexual attacks.

A June 1984 medical record notes the February 1984 motor 
vehicle accident, which resulted in abrasions to the 
forehead.  The veteran recalled waking up at the scene of the 
accident, but had no idea the duration of unconsciousness.  
The examiner reported that the veteran apparently became 
delusional and somewhat paranoid because he was preoccupied 
with religion and thought he was Jesus.  He also reportedly 
shaved his legs thinking he was a woman.  Past medical 
history involved a motor vehicle accident 15 years ago, 
resulting in a 10-day coma and operation on the right 
cranium.  The veteran also reportedly spent nine months in 
the psychiatric hospital in the 1970's, and had a history of 
taking stimulants and psychoactive agents (multiple in the 
past).  Objective examination revealed restlessness, 
constantly moving feet, and jerks in the left face.  His 
thought processes had mild looseness of association; his mood 
was depressed and anxious; and his affect was variable.  He 
also had a questionable scar over the right cranium.  The 
assessment was complex history of drug abuse, severe head 
trauma, and prior psychiatric treatment.  His neurological 
examination revealed residual upper motor neuron signs from 
earlier motor vehicle accident (1960's).

June 1984 to July 1984 neuropsychiatric records show injury 
to right cerebral hemisphere, leaving the veteran permanently 
damaged.  The examiner found that the concreteness in 
thinking, difficulty in problem solving, and short-term 
memory were difficult to definitely tie to brain damage, and 
also noted that the veteran had received a blow his head in 
previous accident; so it was difficult to say how much damage 
might have been done in the more recent accident.  The 
examiner indicated that the difficulties mentioned may be 
caused by severe psychotic symptoms and that the impression 
was thought disorder.  The examiner also noted that rather 
than definitely state dysphasic symptoms, the symptoms were 
more likely the result of a schizophrenic disorder.  The 
examiner recommended more treatment and noted that until then 
it was difficult to say whether the veteran's symptoms were 
caused by psychiatric difficulties or trauma to the brain.

An August 1984 record from the Department of the Army shows 
the veteran was relieved from assignment and duty because of 
physical disability incurred, effective September 1984.  The 
disability description was organic delusional syndrome, rated 
equivalent to schizophreniform disorder, with considerable 
impairment of social and industrial adaptability.  The 
Physical Evaluation Board Proceedings noted that the veteran 
was considered to be physically unfit for further military 
service in any military occupational specialty, because of a 
mental disorder found to be incident to service, which was 
not considered to be sufficiently stabilized for permanent 
disposition.

Based on the above in-service findings, the Board cannot find 
that it is clear and unmistakable that the veteran's 
psychiatric disorder did not undergo an increase in service.  
Prior to service in February 1969, the veteran's 
schizophrenia was found to be moderate.  The psychologist 
also found some homicidal and suicidal tendencies.  In May 
1975, he was found to be delusional and psychotic; and in 
October 1976, he also was found to be hostile.  In service in 
September 1982, the veteran reported problems with depression 
and adjusting to the Army.  In April 1984, he indicated that 
he had a nervous breakdown because of the Army and his 
girlfriend.  He was diagnosed with atypical psychosis and 
found to be increasingly agitated and delusional.  In 
February 1984, he was in a motor vehicle accident sustaining 
head injuries; and his church friend noted in April 1984 that 
since the accident he had been emotionally upset and talking 
to himself in riddle.  In May 1984, his wife stated that he 
had threatened to kill her and the rest of his family; and in 
July 1984 he allegedly sexually assaulted another patient.  
He was also found to have short-term memory loss.  In June 
1984 and July 1984, he was found to have severe psychotic 
symptoms, and was medically discharged in August 1984 due to 
considerable impairment in social and industrial 
adaptability.  While there is no medical evidence that 
specifically finds the motor vehicle accident had an effect 
on the veteran's psychiatric disorder, in general all doubt 
is resolved in the veteran's favor and it is presumed that 
the veteran's psychiatric disorder underwent an increase in 
service.  See Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; VAOGCPREC 3- 2003 
(July 16, 2003); see generally Cotant v. Principi, 17 Vet. 
App. 116, 124 (2003).

However, the record also shows clear and unmistakable 
evidence that although there was an increase in the veteran's 
psychiatric disability in service, it was not beyond the 
natural progress of the disease.  

An August 2003 VA examination report notes the veteran's 
history of being a patient at VA for more than 15 years with 
an ongoing diagnosis of schizoaffective disorder that had 
been basically a consistent and pervasive mental illness 
suffered for many years.  The examiner listed all of the 
psychiatric findings prior to service, and in service, and 
found that the veteran's clinical picture was consistent with 
a history of a severe and debilitating psychiatric illness 
that began in his mid teens.  She also stated that basically 
the veteran's clinical picture was consistent with his 
clinical picture in his mid teens, during the four 
psychiatric locked state hospitalizations that he had prior 
to going into the service.  The examiner thus found, "The 
evidence suggests that the patient's pre-existing psychiatric 
disorder continues in its normal progression during the 
veteran's active duty.  The evidence does not demonstrate 
that his pre-existing psychiatric disorder was permanently 
aggravated by his very short time in the service."

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a psychiatric condition.  
Specifically, the August 2003 VA examination report provides 
clear and unmistakable evidence to rebut the presumption of 
in-service aggravation of the psychiatric disorder.  See 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
VAOGCPREC 3- 2003 (July 16, 2003); see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003).  

Although the veteran has indicated that his current 
psychiatric disorder was aggravated by service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
that the pre-existing psychiatric condition was not 
aggravated by service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for a psychiatric 
disorder, claimed as schizophrenia is denied.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine.  However, as the evidence is not equibalanced, in 
this regard, the benefit-of-the-doubt-doctrine does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


